DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed December 2, 2020 in response to the Office Action of June 2, 2020, is acknowledged and has been entered. Claims 1, 2, 6, 9, 14, 16, 18, 21, 23, 28, 31, 33, 36-38, 40, 43, 44, 48-54, 57-65 are now pending. Claims 1, 14, 23, 37, 43, 54, 63-65 are amended. Claims 16, 43-44, and 60-65 remain withdrawn. Claims 1, 2, 9, 14, 18, 21, 23, 28, 31, 33, 36-38, 40, 48-54, 57-59 are currently being examined as drawn to the elected species of anti-PD-1 antibody checkpoint inhibitor and patients suffering with neoplasia, and the examined species of composition comprising an antigen polypeptide or polynucleotide encoding the peptides.

New Rejections
(an additional reference is added to the previous rejections made under 35 USC 103)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 14, 18, 21, 23, 28, 31, 33, 36, 37, 40, 52-59 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0293637 (also issued as US Patent 9,115,402), Hacohen et al, published December 2011 in view of Kreiter et al (OncoImmunology, 2012, 1:768-769); Castle et al (Cancer Research, 2012, 72:1081-1091); Topalian et al (Current Opinion in Immunology, 2102, 24:207-212); Wolchok et al (NEJM, July 2013, 36:122-133); Hamid et al (New England Journal of Medicine, July 2013, 369:134-144); Gibney et al (Journal Clinical Oncology, 31; suppl (May 2013); abstract 9056); Haanen (European J Cancer Supplements, September 2013, 11:97-105); Mkrtichyan et al (Clinical Exp. Metastasis, 2011, 28:157-259, abstract #B117, p. 247-248).
Hacohen et al teach a method for treating cancer in a subject comprising administering to the subject:
(a) a composition comprising a plurality of subject-specific neoantigenic peptide sequences or nucleotide sequence encoding the neoantigenic peptide sequences (peptide vaccine); wherein each of the neoantigenic peptide sequences comprise a subject-specific mutation expressed in a cancer cell from the subject, wherein the mutation is not present in a normal cell of the subject, therefore is a cancer-specific mutation not present in non-cancer cells of the subject; wherein the nucleotide sequence encoding the neoantigenic peptide sequences is a minigene encoding multiple peptide epitope sequences; wherein 2 or more peptides are encoded and from different proteins; wherein the neoantigenic peptide sequences comprising subject-specific mutations are identified by comparing whole genome or whole exome sequencing of the subject’s tumor cells and non-cancer cells; wherein the peptide 50 of less than 500 nM binding affinity to the subject’s HLA allele ([6]; [8]; [23-31]; [47]; [50]; [52]; [72-162]; Figure 2; Examples 1-3; claims 1, 11-34, 39); 
(b) an anti-PD1 antibody to block immunosuppression and enhance the immune response to cancerous cells in the subject ([13]; [139]; Figure 2 presented below; claims 16, 21, and 26);
(c) one or more adjuvants and/or immunomodulatory agents including 1018 ISS, aluminium salts, Amplivax, AS15, BCG, CP-870,893, CpG7909, CyaA, dSLIM, GM-CSF, IC30, IC31, Imiquimod, ImuFact IMP321, IS Patch, ISS, ISCOMATRIX, JuvImmune, LipoVac, MF59, monophosphoryl lipid A, Montanide IMS 1312, Montanide ISA 206, Montanide ISA 50V, Montanide ISA-51, OK-432, OM-174, OM-197-MP-EC, ONTAK, PepTel® vector system, PLG microparticles, resiquimod, SRL172, Virosomes and other Virus-like particles, YF-17D, VEGF trap, R848, beta-glucan, Pam3Cys, and Aquila's QS21 stimulon  ([13]; [122-128]; claims 11-34); and
(d) chemotherapeutics such as carboplatin and fluorouracil (DNA synthesis inhibitor) ([138]);
wherein the peptides are comprised in a pharmaceutical carrier with pH adjusting/buffering agents ([16]; [145]); wherein the subject has B-cell lymphoma, kidney cancer, melanoma, leukemia, lung cancer ([15]; claims 32-34); wherein the peptides can comprise about 6 amino acids or are less than 50 amino acids long ([29-30]; [89-91]; claims 27-29); wherein the composition comprises at least two or more, or between 1 and 20 subject-specific neoantigenic peptides ([94]; [116-118]); wherein the anti-PD1 antibody is administered after the peptides sequentially (Figure 2 below); 

    PNG
    media_image1.png
    673
    652
    media_image1.png
    Greyscale

Hacohen et al do not teach:
the anti-PD1 antibody is nivolumab and is administered IV and as a maintenance dose continuing every 2-8 weeks or more; 
the peptide vaccine is administered 1-15 weeks after tumor resection; 
the antibody and peptide vaccine are administered on different days and the peptide vaccine is administered to different sites;
the melanoma treated is metastatic;
the peptide vaccine is administered for at least 2 days, five days or eight days, and the antibody is administered at least two days, or at least four days. 
Kreiter et al teach and demonstrate the success of next generation sequencing of a metastatic melanoma tumor cell line to identify immunogenic tumor mutations for personalized vaccines. Kreiter et al made several different long peptides comprising the detected tumor-specific mutations and immunized mice with the peptide vaccines. Mice were then challenged with the melanoma tumor. The peptide vaccine demonstrated “remarkable growth inhibition” and the results demonstrated that vaccination with only a single mutation-encoding sequence was able to induce “substantial anti-tumoral effects” with 40% of mice surviving after 80 days of being challenged with melanoma. Keiter et al teach that multiple mutations should be included in the personalized peptide vaccine in order to avoid tumor immune escape due to evolution under immunoediting pressure (p. 769, Figure 1). Kreiter et al teach identifying and selecting somatic mutations and suggest exploiting the tumor mutanome for patient benefit using individualized therapeutic cancer vaccines (p. 769).
Like Kreiter et al, Castle et al also teach and demonstrate identifying somatic mutations specific to metastatic melanoma B16F10 cells by next generation sequencing  (NGS) or whole exome sequencing and testing the ability of peptides encoding each mutation to elicit T-cell immunogenicity in mice. Despite the fact that B16 cells are poorly immunogenic (p. 1090), some of the peptides induced a strong T-cell response, significantly reduced tumor size in mice with B16F10 tumors and increased survival 
Topalian et al teach it is known that PD-1 maintains an immunosuppressive tumor microenvironment and that blockade of this pathway has validated it as a target for cancer immunotherapy p. 207; Figure 1). Topalian et al review the known success of anti-PD1 antibodies in the therapy of metastatic melanoma. Nivolumab (MDX-1106, BMS 936558; ONO-4538) alone was able to demonstrate a durable complete or partial tumor regression in 1/3 of patients with melanoma or kidney cancer (p. 210, Table 1). Topalian et al teach that preclinical models indicate that combinatorial therapies will deliver maximum clinical impact and teach that several clinical trials are already planned or in progress combining anti-PD1 monoclonal antibodies with cancer vaccines for melanoma and other cancers. Topalian et al teach these are “synergistic treatment strategies” (p. 210, Conclusions).
Wolchok et al teach and demonstrate that administration of nivolumab and ipilimumab to patients with advanced melanoma resulted in a number of patients having a tumor reduction of 80% or more and the depth of this response was “uncommon” in published studies of checkpoint blockade. A total of 16 patients had a tumor reduction of 80% or more at 12 weeks including 5 with a complete response. Wolchok et al teach 65% of patients had clinical activity and this is a “profound effect” of the concurrent combination of antibodies (p. 128, col. 1-2; Figure 1; p. 131, col. 1). Wolchok et al also demonstrate that patients receiving higher doses of antibody had higher objective 
Hamid et al teach another PD1 antibody, lambrolizumab, administered to metastatic melanoma patients as a single agent resulted in a 52% response rate with a median progression free survival (PFS) of greater than 7 months for those administered the highest dose (abstract; Discussion). Patients treated with 10 mg/kg of PD1 antibody every 2 weeks and previously treated with ipilimumab had a 62% objective response rate and patients with no prior ipilimumab therapy had a 49% objective response rate (Table 3). Hamid et al mention phase I clinical studies with nivolumab demonstrated “significant antitumor activity” in patients with advanced melanoma and lung cancer (p. 135, col. 1).
Gibney et al teach a method of treating metastatic melanoma patients comprising administering to the patients:
(a) immunogenic multi-peptide vaccine;
(b) anti-PD1 antibody nivolumab (1mg/kg, 3mg/kg, or 10mg/kg) IV; and
(c) and immunomodulatory Montanide ISA 51; wherein nivolumab was administered at 1, 3, or 10 mg/kg IV with the multipeptide vaccine (gp100, MART-1, NY-ESO-1) every 2 weeks for 12 doses, followed by nivolumab maintenance every 3 
Haanen summarize the success of immunotherapy of advanced stage or metastatic melanoma with checkpoint blockade using anti-CTLA-4 or anti-PD1 antibodies such as nivolumab. Haanen review known clinical studies demonstrating a statistically significant increase in survival with melanoma patients treated with a CTLA-4 antibody alone or a combination of CTLA-4 antibody and peptide vaccine compared to peptide vaccine alone. Haanen teach PD-L1 expression is induced on tumor cells and the interaction of PD1 T-cells and PD-L1-expressing tumor cells can hamper proper T-cell function and is an immunosuppressive mechanism executed by tumors to escape an initially ongoing immune control. Therefore, blockade of PD1 by anti-PD1 antibodies can break the inhibitory interaction between PD1+ CD4 and CD8 T-cells and PD-L1-expressing tumor cells. Haanen teach that PD1 antibody nivolumab provided an objective response rate in melanoma of 28%, wherein the majority of responses were durable, lasting longer than 1 year. Haanen teach anti-PD1 antibody has a better safety profile than anti-CTLA-4 antibodies and has a better response rate in patients with metastatic melanoma. (p. 99-101, section 2.2). 
Mkrtichyan et al demonstrate a synergistic effect in enhancing antitumor vaccine by administering an anti-PD-1 antibody and CTL immunogenic epitope as a class I antigen to a mouse model of lung cancer expressing the antigen. The combination resulted in synergistic tumor growth inhibition and prolongation of survival. Addition of cyclophosphamide to deplete Treg cells in the tumor environment resulted in complete 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use nivolumab as the anti-PD1 antibody in the method of Hacohen et al, and to administer IV and as a maintenance dose continuing every 2-8 weeks or more. One would have been motivated to: (1) in order to block immune-suppression and enhance the immune response to cancerous cells in the subject as taught by Hacohen et al, Haanen, Topalian et al, and Wolchok et al; (2) because Topalian et al teach the known success of anti-PD1 antibodies in melanoma treatment and describe combination therapy with cancer vaccines as synergistic; (3) Wolchok et al demonstrate the known success of nivolumab treatment in advanced melanoma, including a profound effect on patient response and tumor regression when combined with another checkpoint inhibitor; and (4) because Gibney teach the successful administration regimen of nivolumab by IV and every 2 weeks for 12 doses with peptide vaccine, followed by nivolumab maintenance every 3 months for 8 doses. One of ordinary skill in the art would have a reasonable expectation of success administering nivolumab as the anti-PD1 antibody and as maintenance therapy in the method of Hacohen et al, given: (1) Gibney et al exemplify success in administering an immunogenic cancer peptide vaccine with anti-PD1 antibody nivolumab to melanoma patients that demonstrated immunologic and clinical activity as adjuvant therapy, (2) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the peptide vaccine 1-15 weeks after tumor resection in the method of Hacohen et al because Hacoehn et al explicitly suggests administering the vaccine after tumor resection and teaches known methods for administration.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the PD1 antibody and peptide vaccine on different days in the method of Hacohen et al. One would have been motivated to administer both agents regardless of which days to the same patient in order to elicit a tumor-specific immune response, reduce the immune suppressive effects of PD1, and gain the synergistic effects of the combination therapy, as taught by Hacohen et al and Haanen. One would have been motivated to administer the peptide vaccine and antibody on different days because Hacohen Figure 2 suggests administering several doses of peptide vaccine on a time line before administration of anti-PD1 antibody and because Gibney teach anti-PD1 antibody was administered several months after 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the peptide vaccine to different sites of the patient or by different routes. One would have been motivated to and have a reasonable expectation of success given Hacohen et al suggest known and established routes of administration for the peptide vaccine, as well as repeated administration, for the same purpose of eliciting a tumor-specific immune response.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat melanoma that is metastatic. One would have been motivated to and have a reasonable expectation of success given Hacohen specifically suggest cancers that metastasize are especially in need of treatment with the composition, and given Gibney et al and Haanen teach treating metastatic melanoma with the peptide vaccine and anti-PD1 antibody is clinically successful.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the peptide vaccine and PD1 antibody for 
Finally, one would have a reasonable expectation of success to treat metastatic melanoma in a subject by administering the personalized peptide vaccine of Hacohen with PD1 antibody nivolumab because: (1) Kreiter et al and Castle et al teach and demonstrate that the personalized peptide vaccine alone is able to induce significant immune responses and tumor regression for metastatic melanoma tumors; (2) Topalian et al, Wolchok et al, and Haanen teach that PD1 antibody alone resulted in an objective response rate of 28% in melanoma patients with the majority of responses being durable and lasting longer than a year, and nivolumab in combination with ipilimumab resulted in a profound clinical effect with 16 advanced melanoma patients having a tumor reduction of 80% or more at 12 weeks including 5 with a complete response; (3) Topalian et al and Haanen teach or suggest that checkpoint blockade combined with peptide vaccine is synergistic; (4) Hamid et al teach a PD1 antibody administered to metastatic melanoma patients resulted in objective response rates of 52% with a median progression free survival (PFS) of greater than 7 months and teach nivolumab demonstrated “significant antitumor activity” in patients with advanced melanoma; (5) Gibney et al demonstrated immunological and clinical activity of nivolumab combined with a peptide vaccine in metastatic melanoma patients; and (6) Mkrtichyan et al 



Response to Relevant Arguments
3.	Applicants argue that the combined references alone or in combination do not teach or suggest the invention and for treating the claimed cancers. Applicants argue that many variable affect cancer therapy response including the presence of single or multiple components or timing of administration of components. Applicants point to prophetic Examples 9 and 10 in the specification for producing a subject-specific neoantigen vaccine for NHL, metastatic clear cell renal cell carcinoma, and melanoma patients and combining the vaccine with nivolumab, and argue that they resulted in surprising therapeutic effects including significantly improved outcomes. Applicants point to prophetic statements in the Examples that state the combined methods of nivolumab and neoantigen vaccine administration would be expected to improve clinical outcome, broaden the repertoire of T cell targets and strengthen the activity of extant newly induced T cells and significantly improve clinical outcome.
	Applicants argue that the cited combined reference fail to teach the amended limitation of whole genome or whole exome sequencing in subject cancer cells and normal cells to compare and identify the subject-specific neoantigenic mutations and fail to teach not administering the peptide vaccine and nivolumab/pembrolizumab antibody 
	Applicants argue that the cited references demonstrate different therapeutic responses depending on the timing of administration and administration of individual or combination of peptide vaccine and antibody. Applicants argue that this demonstrates unpredictability in therapeutic response for a combination of the agents and administration regimen as claimed.

4.	The arguments have been carefully considered but are not persuasive. Contrary to arguments, Hacohen does teach and suggest the claimed limitations recited in claim 1 of conducting whole genome or whole exome sequencing in subject cancer cells and normal cells to compare and identify the subject-specific neoantigenic mutations ([50], Example 1), as well as administering the peptide vaccine in a prime-boost regimen and administering the anti-PD-1 antibody on a different day from the peptide vaccine, wherein the PD-1 antibody is administered after the peptide vaccine to block immunosuppression (see Figure 2). Hacohen does not identify the anti-PD-1 antibody as nivolumab or pembrolizumab, however, the secondary reference cited remedy this deficiency and recognize nivolumab and pembrolizumab as known, clinically successful anti-PD-1 antibodies that serve the same function taught by Hacohen to block immunosuppression when eliciting a tumor-specific immune response. Therefore, the cited prior art does teach and suggest the claimed invention.

Kreiter demonstrates the success of next generation sequencing of a metastatic melanoma tumor cell line to identify immunogenic tumor mutations for personalized vaccines. Kreiter et al made several different long peptides comprising the detected tumor-specific mutations and immunized mice with the peptide vaccines. Mice were then challenged with the melanoma tumor. The peptide vaccine demonstrated “remarkable growth inhibition” and the results demonstrated that vaccination with only a single mutation-encoding sequence was able to induce “substantial anti-tumoral effects” with 40% of mice surviving after 80 days of being challenged with melanoma.
Castle demonstrates successfully identifying somatic mutations specific to metastatic melanoma B16F10 cells by next generation sequencing  (NGS) or whole exome sequencing and testing the ability of peptides encoding each mutation to elicit T-cell immunogenicity in mice. Despite the fact that B16 cells are poorly immunogenic (p. 1090), some of the peptides induced a strong T-cell response, significantly reduced tumor size in mice with B16F10 tumors and increased survival compared to controls or adjuvant (Figure 4; p. 1089, col. 2).



Topalian et al teach the known function of PD-1 to maintain an immunosuppressive tumor microenvironment and that blockade of this pathway has validated it as a target for cancer immunotherapy (p. 207; Figure 1). Topalian et al review the known success of anti-PD1 antibodies in the therapy of metastatic melanoma. Nivolumab (MDX-1106, BMS 936558; ONO-4538) alone was able to demonstrate a durable complete or partial tumor regression in 1/3 of patients with melanoma or kidney cancer (p. 210, Table 1). Topalian et al teach that preclinical models indicate that combinatorial therapies will deliver maximum clinical impact and teach that several clinical trials are already planned or in progress combining anti-PD1 monoclonal antibodies with cancer vaccines for melanoma and other cancers. Topalian et al teach these are “synergistic treatment strategies” (p. 210, Conclusions).
Wolchok exemplifies that administration of nivolumab and ipilimumab to patients with advanced melanoma resulted in a number of patients having a tumor reduction of 80% or more and the depth of this response was “uncommon” in published studies of checkpoint blockade. A total of 16 patients had a profound effect” of the concurrent combination of antibodies (p. 128, col. 1-2; Figure 1; p. 131, col. 1). Wolchok et al also demonstrate that patients receiving higher doses of antibody had higher objective response rates, wherein the objective response rates encompassed 53%, 40%, and 50% for different dosage groups (Table 3). Wolchok et al teach that in the past decade, agents that block inhibitory T-cell checkpoints, including antibodies blocking CTLA-4, PD-1 and PD-L1, have shown substantial clinical antitumor activity (p. 130, col. 2). Wolchok et al teach their study demonstrates the combination of checkpoint inhibitors results in more rapid and deeper clinical tumor responses than single checkpoint inhibitors (p. 132, col. 2).
Hamid exemplifies another PD1 antibody, lambrolizumab, administered to metastatic melanoma patients as a single agent resulted in a 52% response rate with a median progression free survival (PFS) of greater than 7 months for those administered the highest dose (abstract; Discussion). Patients treated with 10 mg/kg of PD1 antibody every 2 weeks and previously treated with ipilimumab had a 62% objective response rate and patients with no prior ipilimumab therapy had a 49% objective response rate (Table 3). Hamid et al mention phase I clinical studies with nivolumab demonstrated “significant antitumor activity” in patients with advanced melanoma and lung cancer 
Gibney et al exemplify a method of treating metastatic melanoma patients comprising administering to the patients:
(a) immunogenic multi-peptide vaccine;
(b) anti-PD1 antibody nivolumab (1mg/kg, 3mg/kg, or 10mg/kg) IV; and
(c) and immunomodulatory Montanide ISA 51; wherein nivolumab was administered at 1, 3, or 10 mg/kg IV with the multipeptide vaccine (gp100, MART-1, NY-ESO-1) every 2 weeks for 12 doses, followed by nivolumab maintenance every 3 months for 8 doses (abstract). During this Phase I clinical trial, one patient with proven relapse on trial had spontaneous disease regression. 
Haanen summarize the success of immunotherapy of advanced stage or metastatic melanoma with checkpoint blockade using anti-CTLA-4 or anti-PD1 antibodies such as nivolumab. Haanen review known clinical studies demonstrating a statistically significant increase in survival with melanoma patients treated with a CTLA-4 antibody alone or a combination of CTLA-4 antibody and peptide vaccine compared to peptide vaccine alone. Haanen teach PD-L1 expression is induced on tumor cells and the interaction of PD1 T-cells and PD-L1-expressing tumor cells can hamper proper T-cell function and is an immunosuppressive mechanism executed by tumors to escape an initially ongoing immune control. Therefore, blockade of PD1 by anti-PD1 antibodies can break the inhibitory interaction between PD1+ CD4 and CD8 T-cells and PD-L1-expressing tumor cells. Haanen teach that PD1 antibody nivolumab provided an objective response rate in melanoma of 28%, wherein the majority of responses were durable, lasting longer than 1 year. Haanen teach anti-PD1 antibody has a better safety profile than anti-CTLA-4 antibodies and has a better response rate in patients with metastatic melanoma. (p. 99-101, section 2.2). 
Mkrtichyan successfully demonstrate a synergistic effect in enhancing antitumor vaccine by administering an anti-PD-1 antibody and CTL immunogenic epitope as a class I antigen to a mouse model of lung cancer expressing the antigen. The combination resulted in synergistic tumor growth inhibition and prolongation of survival. Addition of cyclophosphamide to deplete Treg cells in the tumor environment resulted in complete regression of established tumors in 50% of animals. Mkrtichyan et al demonstrated that vaccine combined with PD-1 antibody results in a potent antitumor immune response, wherein the PD-1 antibody is able to activate CD4+ T cells to help CD8+ T cells induce a stronger antigen-specific immune response and tumor regression, by rendering the tumor microenvironment less inhibitory to activated T cells, and reversing T cell anergy.
Azvolinsky (cited for the limitation of PD-1 antibody pembrolizumab in the rejection below) summarizes clinical treatment of melanoma patients with MK-3475 (pembrolizumab) as a single-agent therapy that demonstrated a one year survival rate of 81%, which was described as an impressive overall survival for a single-agent therapy. 
Le at al (cited for the limitation of PD-1 antibody pembrolizumab in the rejection below) teach synergistic combination cancer therapies of anti-PD1 antibodies with immunogenic peptide vaccines, wherein the anti-PD1 antibodies act as immune checkpoint inhibitors, and teach synergistic combinations of peptide vaccines with chemotherapy or vaccines in a prime/boost strategy (p. 770, col. 2 to p. 771, col. 1; Figure 1). Le at al teach known therapeutic anti-PD1 antibodies include BMS-936558 (nivolumab) and MK-3475 (pembrolizumab) (Figure 1). Le at al teach targeting multiple antigens to minimize immune escape will be necessary for treating cancer as well as providing antigens that are immunogenically meaningful in individual patients. Le at al teach personalizing the peptide vaccines for combination therapy by identifying mutations in the tumor genome unique to an individual that are not expressed by normal tissues and generating unique epitopes that could be recognized by patient T-cells. Le at al teach an in vivo study that successfully sequenced nonsynonymous somatic point mutations in expressed genes in melanoma cells. Fifty mutations were tested through immunizing mice with long peptides (neoantigenic peptides) and a third were immunogenic, wherein immunization resulted in tumor control in mice because the neoantigenic peptides were immunogenic (p. 771, col. 1-2). Le at al teach vaccine combinatorial therapy holds the greatest promise of clinical efficacy in larger groups of patients with multiple cancer types, and suggest optimizing vectors, antigens, schedule of administration, combinations and patient selection (p. 771, col. 2).

Thus, Topalian, Wolchok, Hamid, Gibney, Haanen, Azvolinsky, Le, and Mkrtichyan demonstrate a reasonable expectation of success for the PD-1 antibody nivolumab or pembrolizumab immune checkpoint inhibition therapy to treat melanoma or metastatic melanoma, and demonstrate a reasonable expectation of success for significant or synergistic therapeutic results to treat cancer. As stated in the rejection above, Topalian recognized that preclinical models indicate that combinatorial therapies will deliver maximum clinical impact and teach that several clinical trials are already planned or in progress combining anti-PD1 monoclonal antibodies with cancer vaccines for melanoma and other cancers. Topalian teach and recognize that these are “synergistic treatment strategies” (p. 210, Conclusions). As stated in the rejection below, Le et al teach synergistic combination cancer therapies of anti-PD1 antibodies with immunogenic peptide vaccines, wherein the anti-PD1 antibodies act as immune checkpoint inhibitors, therefore Le et al also recognized the combination of PD-1 checkpoint inhibition with immunogenic peptide cancer vaccine is a synergistic treatment strategy. As stated int eh rejection above, Mkrtichyan teach and demonstrate a synergistic result for cancer treatment, tumor regression, and survival when PD-1 antibody is combined with an immunogenic peptide epitope vaccine, and Mkrtichyan explains the mechanism of why.
The cited references successfully exemplify that either neoantigen peptide vaccine or PD-1 checkpoint inhibition therapy result in significant and surprising treatment effects for melanoma and metastatic melanoma that is difficult to treat or poorly immunogenic, and the cited prior art recognize that combinations of immunogenic 
Applicants argued the secondary references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As summarized in the bulleted sections above, each reference and their teaching provides motivation and a reasonable expectation of success to carry out the method of Hacohen and to arrive at significant or synergistic therapeutic results.
Applicant’s arguments that different administration regimens for the peptide and antibody yield unpredictable results are not persuasive. The function of each agent is known and established in the prior art, as well as administration of PD-1 antibody as a maintenance therapy after cancer vaccine treatment for the function of blocking immune 


5.	Applicants reiterate arguments presented in the last response that the instantly claimed invention provides unexpected and surprising results, as demonstrated by Ott et al and Neon Press Release 2019. Applicants argue the claims are amended to recite cancers treated in Ott et al and Neon Press Release 2019. Applicants submit additional reference Ott et al 2020, and SITC 2019 Poster and argue they provide unexpected and superior results for methods commensurate in scope with the claimed invention that are evidence of non-obviousness.
	Applicants submitted an updated declaration under 37 CFR 1.132 by Dr. Edward Fritsch and argue that the Neon Press Release’s unexpected and superior results are commensurate in scope with the claimed invention. melanoma, bladder cancer, and NSCLC patients were treated with their neoantigen vaccine in combination with nivolumab, wherein the vaccine and antibody were not administered on the same day, resulting in improved progression-free survival when compared to historical PFS data observed in checkpoint inhibitor monotherapy. Monotherapy provides PFS of 3-7, 2-4, and 2-3 months for melanoma, NSCLC, and bladder cancer, respectively, whereas the Neon Press Release study resulted in an unexpected and surprising median PFS of 12, 5.6, and 5.6 months, respectively. 
	Applicants argue that the STIC 2019 poster demonstrates a producing a personal neoantigen vaccine comprising 20 unique peptides of 14-35 amino acids in length that 50 of less than 500nM. Applicants argue they are the first to take a personalized vaccine to the clinic and report successful clinical results. Applicants argue that Ott 2020 demonstrates a median PFS of 23.5 months (6.6, NE), 8.5 months (3.9, NE) and 5.8 months (2.8, 12.7) for melanoma, NSCLC, and bladder cancer, respectively. The overall survival after treatment compared favorable with historical data for anti-PD-1 monotherapy. Applicants argue these results are unexpected and surprising.

6.	The arguments, declaration, and Exhibits regarding the clinical results of a vaccine comprising 20 neoantigenic peptides (NEO-PV-01) have been carefully considered but are not persuasive. Applicants are directed to sections 7-10 of the Office Action mailed June 2, 2020 for response to reiterated arguments. Although Applicants provide post-file evidence of applying the invention clinically and arriving at surprising or significant therapeutic results for a vaccine comprising 20 personalized neoantigenic peptides, Examiner maintains that these results are expected based upon the results provided in the cited references, for the reasons outlined above. The function of each agent, the neoantigen immunogenic peptide vaccine and PD-1 antibody immune checkpoint therapy, were already known to provide surprising and significant results in cancer treatment, significantly increasing survival and tumor regression for a melanoma, and were taught by the cited prior art that combining immunogenic cancer vaccines and PD-1 checkpoint inhibition treatment is expected to be synergistic.

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0293637 (also issued as US Patent 9,115,402), Hacohen et al, published December 2011; Kreiter et al (OncoImmunology, 2012, 1:768-769); Castle et al (Cancer Research, 2012, 72:1081-1091); Topalian et al (Current Opinion in Immunology, 2102, 24:207-212); Wolchok et al (NEJM, July 2013, 36:122-133); Hamid et al (New England Journal of Medicine, July 2013, 369:134-144); Gibney et al (Journal Clinical Oncology, 31; suppl (May 2013); abstract 9056); Haanen (European J Cancer Supplements, September 2013, 11:97-105) and Mkrtichyan et al (Clinical Exp. Metastasis, 2011, 28:157-259, abstract #B117, p. 247-248), as applied to claims 1, 2, 6, 9, 14, 18, 21, 23, 28, 31, 33, 36, 37, 40, 52-59 above, and further in view of Azvolinsky (Cancer Network, Nov. 19, 2013, 3 pages; http://www.cancernetwork.com/melanoma/pd-1-inhibitor-mk-3475-again-shows-promise-advanced-melanoma) and Le at al (J Natl Compr Cancer Network, 2013 July; 11:766-772).
Hacohen et al, Kreiter et al, Castle et al, Topalian et al, Wolchok et al, Hamid et al, Gibney et al, Haanen, Mkrtichyan et al (the combined references) teach a method for treating melanoma in a subject comprising administering to the subject:
(a) a composition comprising a plurality of subject-specific neoantigenic peptide sequences or nucleotide sequence encoding the neoantigenic peptide sequences having an affinity of less than 500 nM to the subject HLA allele (peptide vaccine); wherein each of the neoantigenic peptide sequences comprise a subject-specific mutation expressed in a cancer cell from the subject, wherein the mutation is not present in a normal cell of the subject;

(c) one or more adjuvants and/or immunomodulatory agents; and
(d) chemotherapeutics such as carboplatin and fluorouracil (DNA synthesis inhibitor), wherein the subject has metastatic melanoma, wherein the PD1 antibody and peptide vaccine are administered on different days, as set forth above. Haanen mention antibody MK-3475 is a known PD1 antibody in development (p. 101, col. 1). Topalian et al also teach MK-3475 is a known PD1 antibody used in the clinic (p. 209, col. 2, Table 1; p. 210, col. 1).
The combined references do not teach the anti-PD1 antibody is pembrolizumab (KEYTRUDA®).
Azvolinsky summarizes clinical treatment of melanoma patients with MK-3475 (pembrolizumab) as a single-agent therapy that demonstrated a one year survival rate of 81%, which was described as an impressive overall survival for a single-agent therapy. MK-347 was administered at either 10 mg/kg or 2 mg/kg and every 2 or 3 weeks. Azvolinsky mention that nivolumab is also being used to treat melanoma patients. 
Le at al teach synergistic combination cancer therapies of anti-PD1 antibodies with immunogenic peptide vaccines, wherein the anti-PD1 antibodies act as immune checkpoint inhibitors, and teach synergistic combinations of peptide vaccines with chemotherapy or vaccines in a prime/boost strategy (p. 770, col. 2 to p. 771, col. 1; Figure 1). Le at al teach known therapeutic anti-PD1 antibodies include BMS-936558 (nivolumab) and MK-3475 (pembrolizumab) (Figure 1). Le at al teach targeting multiple in vivo study that successfully sequenced nonsynonymous somatic point mutations in expressed genes in melanoma cells. Fifty mutations were tested through immunizing mice with long peptides (neoantigenic peptides) and a third were immunogenic, wherein immunization resulted in tumor control in mice because the neoantigenic peptides were immunogenic (p. 771, col. 1-2). Le at al teach vaccine combinatorial therapy holds the greatest promise of clinical efficacy in larger groups of patients with multiple cancer types, and suggest optimizing vectors, antigens, schedule of administration, combinations and patient selection (p. 771, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use pembrolizumab as the anti-PD1 antibody in the method of the combined references. One would have been motivated to in order to block immune-suppression and enhance the immune response to cancerous cells in the subject as taught by Hacohen et al and Le et al, and because Le et al suggest using known PD1 antibodies, including pembrolizumab, in combination therapy with peptide vaccines, and personalizing the peptide vaccines as neoantigens specific to the patients. One of ordinary skill in the art would have a reasonable expectation of success utilizing pembrolizumab as the anti-PD1 antibody in the method of the combined references, given: (1) Le et la teach it is a known therapeutic PD1 antibody and that .




Response to Arguments
8.	Applicants argue that Azvolinsky and Le do not cure the deficiencies of the combined references as argued above and the claims are non-obvious due to surprising and unexpected results as argued above.
	The arguments were considered and addressed above. The cited combined references do not have the deficiencies argued by Applicants, and the cited combined references provide motivation and a reasonable expectation of success to result in significant and synergistic tumor treatment, induction of anti-tumor immune response, and enhanced survival as argued.

9.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0293637 (also issued as US Patent 9,115,402), Hacohen et al, published December 2011; Kreiter et al (OncoImmunology, 2012, 1:768-, as applied to claims 1, 2, 6, 9, 14, 18, 21, 23, 28, 31, 33, 36, 37, 40, 52-59 above, and further in view of US Patent Application Publication 2013/0295110, Binder et al, claiming priority to May 2012.
Hacohen et al, Kreiter et al, Castle et al, Topalian et al, Wolchok et al, Hamid et al, Gibney et al,  Haanen, and Mkrtichyan et al (the combined references) teach a method for treating cancer in a subject comprising administering to the subject:
(a) a composition comprising a plurality of subject-specific neoantigenic peptide sequences or nucleotide sequence encoding the neoantigenic peptide sequences having an affinity of less than 500 nM to the subject HLA allele (peptide vaccine); wherein each of the neoantigenic peptide sequences comprise a subject-specific mutation expressed in a cancer cell from the subject, wherein the mutation is not present in a normal cell of the subject;
(b) anti-PD1 antibody, nivolumab, to block immune-suppression and enhance the immune response to cancerous cells in the subject;
(c) one or more adjuvants and/or immunomodulatory agents; and
(d) chemotherapeutics such as carboplatin and fluorouracil (DNA synthesis inhibitor), wherein the subject has metastatic melanoma, wherein the PD1 antibody and 
The combined references do not teach:
subcutaneously administering the anti-PD1 antibody locally to the site of administration of peptide vaccine, within 2cm (claim 38).
Binder et al teach a method of treating prostate cancer in a subject comprising administering to the subject:
(a) immunogenic multi-peptide vaccine;
(b) checkpoint inhibitor or immune-effector-cell enhancer (IEC enhancer)/immune modulator: anti-PD-1 antibody BMS-936558 (nivolumab) or anti-CTLA-4 antibody ipilimumab or tremelimimuab; 
(c) immunomodulatory adjuvant or second IEC enhancer CpG7909; and
(d) additional therapy such as chemotherapy;
wherein the peptide vaccine is administered i.v. or subcutaneously; the peptide vaccine is administered at a dose of 2µg-10mg; the vaccine is administered in a prime/boost dosing regimen; the IEC enhancers are administered i.v. or subcutaneously; the IEC enhancers are administered simultaneously or sequentially with the peptide vaccine; IEC enhancer ipilimumab is administered at 3mg/kg every 3 weeks for a total of 4 doses; IEC enhancer tremelimimuab is administered as multiple doses every 4 weeks or 12 weeks at a dose range of 0.01-15mg/kg ([195-240]; [248]; [257-261]; [270-288]; in vivo when an immune modulator was administered locally at the site of an established, vaccine draining lymph node (Example 14).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the checkpoint inhibitor subcutaneously within about 2cm of the site of administration of the immunogenic peptide vaccine in the method of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because Binder specifically teaches and suggests administering the checkpoint inhibitor at the same site or in close proximity to the site of peptide vaccine administration, as well administering the peptide vaccine first, allowing it to clear from the administration site and establish a vaccine draining lymph node, then administering the checkpoint inhibitor. Binder et al provide additional reasonable expectation of success to accomplish these steps because they exemplified in vivo when the immune modulator was administered after the vaccine and locally near the site of an established, vaccine draining lymph node.


Response to Arguments
10.	Applicants argue that Binder et al do not cure the deficiencies of the combined references as argued above and the claims are non-obvious due to surprising and unexpected results as argued above.
	The arguments were considered and addressed above. The cited combined references do not have the deficiencies argued by Applicants, and the cited combined references provide motivation and a reasonable expectation of success to result in synergistic and significant tumor treatment, induction of anti-tumor immune response, and enhanced survival as argued.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

11.	Claims 1, 2, 6, 9, 16, 18, 21, 23, 28, 31, 33, 36-38, 40, 48-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,115,402 in view of Kreiter et al (OncoImmunology, 2012, 1:768-769); Castle et al (Cancer Research, 2012, 72:1081-1091); Topalian et al (Current Opinion in Immunology, 2102, 24:207-212); Wolchok et al (NEJM, July 2013, 36:122-133); Hamid et al (New England Journal of Medicine, July 2013, 369:134-144); Gibney et al (Journal Clinical Oncology, 31; suppl (May 2013); abstract 9056); Haanen (European J Cancer Supplements, September 2013, 11:97-105), Azvolinsky (Cancer Network, Nov. 19, 2013, 3 pages; http://www.cancernetwork.com/melanoma/pd-1-inhibitor-mk-3475-again-shows-promise-advanced-melanoma); Mkrtichyan et al (Clinical Exp. Metastasis, 2011, 28:157-259, abstract #B117, p. 247-248), Le at al (J Natl Compr Cancer Network, 2013 July; 11:766-772); and US Patent Application Publication 2013/0295110, Binder et al. 
The patented and instant claims are both drawn to a method for inducing a tumor specific immune response in a subject comprising administering to the subject neoantigen peptides that bind to the subject’s HLA with an IC50 less than 500 nM and comprise a mutation specific to the subject’s tumor; further comprising administering an anti-PD1 antibody; further comprising administering an adjuvant; wherein the subject has melanoma, prostate, or lung cancer. The patented claims do not recite the melanoma is metastatic, the antibody is nivolumab or pembrolizumab, the antibody and peptides are administered on different days and by the routes and regimens instantly claimed.
.

Response to Arguments
12.	Applicants argue that US Patent 9,115,402 (Hacohen) does not teach or suggest all of the claim limitations as argued above and the claims are patentably distinct for the reasons argued above in the rejection under 35 USC 103(a).
	The arguments have been considered but are not persuasive because the combination of US Patent claims and secondary references render obvious all of the instant claim limitations for the reasons of record.


13.	Claims 1, 2, 6, 9, 16, 18, 21, 23, 28, 31, 33, 36-38, 40, 48-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,824 in view of Kreiter et al (OncoImmunology, 2012, 1:768-769); Castle et al (Cancer Research, 2012, 72:1081-1091); Topalian et al (Current Opinion in Immunology, 2102, 24:207-212); Wolchok et al (NEJM, July 2013, 36:122-133); Hamid et al (New England Journal of Medicine, July 2013, 369:134-144); Gibney et al (Journal Clinical Oncology, 31; suppl (May 2013); abstract 9056); Haanen (European J Cancer . 
The patented and instant claims are both drawn to a method of treating cancer in a subject comprising administering to the subject neoantigen peptides that bind to the subject’s HLA with an IC50 less than 500 nM and comprise a mutation specific to the subject’s tumor, or administering one or more polynucleotides encoding the peptides; wherein the peptides are administered as 50ug -1.5mg; further comprising administering an anti-PD1 antibody; further comprising administering an adjuvant. The patented claims do not recite the cancer is metastatic melanoma, the antibody is nivolumab or pembrolizumab, the antibody and peptides are administered on different days and by the routes and regimens instantly claimed.
Hacohen et al, Kreiter et al, Castle et al, Topalian et al, Wolchok et al, Hamid et al, Gibney et al, Haanen, Azvolinsky, Mkrtichyan et al, Le at al, and Binder et al teach as set forth above, providing motivation and reasonable expectation of success to administer nivolumab or pembrolizumab as the anti-PD1 antibody and administer the neoantigen peptides and antibody in the regimens instantly claimed to treat metastatic melanoma for the reasons set forth above.

Response to Arguments
10,426,824 does not teach or suggest all of the claim limitations as argued above and the claims are patentably distinct for the reasons argued above in the rejection under 35 USC 103(a).
	The arguments have been considered but are not persuasive because the combination of US Patent claims and secondary references render obvious all of the instant claim limitations for the reasons of record.


15.	Claims 1, 2, 6, 9, 16, 18, 21, 23, 28, 31, 33, 36-38, 40, 48-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8-17, 19, 26-36 of copending Application No. 15/800,732 in view of Kreiter et al (OncoImmunology, 2012, 1:768-769); Castle et al (Cancer Research, 2012, 72:1081-1091); Topalian et al (Current Opinion in Immunology, 2102, 24:207-212); Wolchok et al (NEJM, July 2013, 36:122-133); Hamid et al (New England Journal of Medicine, July 2013, 369:134-144); Gibney et al (Journal Clinical Oncology, 31; suppl (May 2013); abstract 9056); Haanen (European J Cancer Supplements, September 2013, 11:97-105), Mkrtichyan et al (Clinical Exp. Metastasis, 2011, 28:157-259, abstract #B117, p. 247-248); Azvolinsky (Cancer Network, Nov. 19, 2013, 3 pages; http://www.cancernetwork.com/melanoma/pd-1-inhibitor-mk-3475-again-shows-promise-advanced-melanoma); Le at al (J Natl Compr Cancer Network, 2013 July; 11:766-772); and US Patent Application Publication 2013/0295110, Binder et al. 
	The instant and co-pending claims are both drawn to a method of treating cancer in a subject, the method comprising administering to the subject a composition comprising a plurality of cancer-specific neoantigen peptides, wherein the peptides bind 50 less than 500 nM and comprise a mutation specific to the subject’s tumor that is not present in normal tissue; further comprising administering an anti-PD1 agent sequentially with the peptides; wherein the cancer is melanoma, lung or bladder cancer; wherein the peptides are present in the composition at 50ug – 1.5 mg; further comprising administering an adjuvant; wherein the composition comprising polynucleotides encoding the peptides; wherein the cancer-specific neoantigen peptides are identified by whole genome or whole exome sequencing of subject cancer cells as compared to non-cancer cells of the subject. The co-pending application does not claim the cancer is metastatic melanoma, the anti-PD1 agent is nivolumab or pembrolizumab, the antibody and peptides are administered on different days and by the routes and regimens instantly claimed.
Hacohen et al, Kreiter et al, Castle et al, Topalian et al, Wolchok et al, Hamid et al, Gibney et al, Haanen, Mkrtichyan et al; Azvolinsky, Le at al, and Binder et al teach as set forth above, providing motivation and reasonable expectation of success to administer nivolumab or pembrolizumab as the anti-PD1 agent and administer the neoantigen peptides and antibody in the regimens instantly claimed to treat metastatic melanoma for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
16.	Applicants request the rejection be held in abeyance until allowable subject matter has been determined.



17.	Claims 1, 2, 6, 9, 16, 18, 21, 23, 28, 31, 33, 36-38, 40, 48-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-9, 11-16, 21, 32-45 of copending Application No. 16/181,098 in view of Kreiter et al (OncoImmunology, 2012, 1:768-769); Castle et al (Cancer Research, 2012, 72:1081-1091); Topalian et al (Current Opinion in Immunology, 2102, 24:207-212); Wolchok et al (NEJM, July 2013, 36:122-133); Hamid et al (New England Journal of Medicine, July 2013, 369:134-144); Gibney et al (Journal Clinical Oncology, 31; suppl (May 2013); abstract 9056); Haanen (European J Cancer Supplements, September 2013, 11:97-105), Mkrtichyan et al (Clinical Exp. Metastasis, 2011, 28:157-259, abstract #B117, p. 247-248); Azvolinsky (Cancer Network, Nov. 19, 2013, 3 pages; http://www.cancernetwork.com/melanoma/pd-1-inhibitor-mk-3475-again-shows-promise-advanced-melanoma); Le at al (J Natl Compr Cancer Network, 2013 July; 11:766-772); and US Patent Application Publication 2013/0295110, Binder et al.  
The co-pending application claims a method comprising administering to a subject with cancer, including melanoma, a PD1 antibody and selecting at least two epitopes of the subject predicted to bind the HLA of the subject with an IC50 less than 500 nM, wherein the epitopes comprise mutation(s) found in the subject’s cancer cells but not in their normal cells. The co-pending application does not claim administering the antibody and epitopes on different days and by the routes and regimens instantly claimed, that the PD1 antibody is nivolumab or pembrolizumab, or that the subject’s cancer is metastatic melanoma.
.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
18.	Applicants request the rejection be held in abeyance until allowable subject matter has been determined.
	No terminal disclaimer has been filed, therefore the rejection is maintained.

19.	All other rejections recited in the Office Action mailed June 2, 2020 are hereby withdrawn in view of amendments.


20.	Conclusion: No claim is allowed.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Laura B Goddard/Primary Examiner, Art Unit 1642